Exhibit 10(iii)(1) EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is entered into as of the 5th day of May, 2009, by and between John E. Gould (the “Executive”) and CH Energy Group, Inc., a New York corporation (the “Company”). Recitals WHEREAS, the Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company and its shareholders to employ the Executive as the Company’s Executive Vice President, General Counsel and Corporate Secretary; and WHEREAS, the Executive desires to enter into this Agreement and to accept such employment, subject to the terms and conditions of this Agreement. Agreement NOW, THEREFORE, in consideration of the premises and of the mutual covenants contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Term of Employment. The Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company, on the terms and subject to the conditions of this Agreement, for the period commencing on October 1, 2009 (the “Effective Date”) and ending on December 31, 2014 (the “Expiration Date”) or upon an earlier Date of Termination, as defined in Section 4(f) below (the “Term”). This Agreement sets forth the terms and conditions of the Executive’s employment by the Company, represents the entire agreement of the parties with respect to that subject, and supersedes all prior understandings and agreements with respect to that subject. 2.Position and Duties. (a)Duties. The Executive shall be employed by the Company as Executive Vice President, General Counsel and Corporate Secretary and he shall have such responsibilities, duties, and authority as are customary for someone of that position and such additional duties, consistent with his position, as may be assigned to him from time totime during the Term by the Chairman of the Board, President and Chief Executive Officer of the Company or by the Board. The Executive shall report directly to the Chairman of the Board, President and Chief Executive Officer of the Company. (b)Time Commitment.
